In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-154V
                                      Filed: July 6, 2016
                                        UNPUBLISHED

****************************
CHRISTINA GARBER,                         *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
v.                                        *      Tetanus, Diphtheria, acellular Pertussis
                                          *      (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                       *      Related to Vaccine Administration;
AND HUMAN SERVICES,                       *      (“SIRVA”); Special Processing Unit
                                          *      (“SPU”)
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Justine Walters, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 1, 2016, Christina Garber (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleged that she
“received a Tetanus, diphtheria, and pertussis (“Tdap”) vaccine on February 19, 2015
and thereafter suffered from a shoulder injury, which was caused in fact by the above-
stated vaccination.” Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On May 9, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for her shoulder injury. On July 5, 2016, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be
awarded $75,657.82. Proffer at 1-2. In the Proffer, respondent represented that

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Id. at 2. Based on the record as a whole,
the undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,657.82 in the form of a check payable to
petitioner, Christina Garber. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:16-vv-00154-UNJ Document 20 Filed 07/05/16 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS

____________________________________
                                    )
CHRISTINA GARBER,                   )
                                    )
            Petitioner,             )
                                    )
v.                                  )                 No. 16-154V
                                    )                 Chief Special Master Dorsey
                                    )                 ECF
SECRETARY OF HEALTH AND             )                 SPU
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 1, 2016, petitioner, Christina Garber, filed a petition for compensation under

the National Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10 to -34 (“Vaccine Act”),

alleging that she developed a shoulder injury as a result of receiving a tetanus, diphtheria,

acellular pertussis (“Tdap”) vaccine on February 19, 2015. On May 6, 2016, respondent filed

her Rule 4(c) Report stating that petitioner’s shoulder injury is consistent with a shoulder injury

related to vaccine administration (“SIRVA”) and conceding that her SIRVA is compensable

under the Vaccine Act. Accordingly, on May 9, 2016, Chief Special Master Dorsey issued a

Ruling on Entitlement finding that petitioner is entitled to compensation for her SIRVA.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$75,657.82, which represents all elements of compensation to which petitioner is entitled under
          Case 1:16-vv-00154-UNJ Document 20 Filed 07/05/16 Page 2 of 2



42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $75,657.82 in the form of a check payable to petitioner.

Petitioner agrees.


                                                Respectfully submitted,

                                                BENJAMIN C. MIZER
                                                Principal Deputy Assistant Attorney General

                                                RUPA BHATTACHARYYA
                                                Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Acting Deputy Director
                                                Torts Branch, Civil Division

                                                LINDA S. RENZI
                                                Senior Trial Counsel
                                                Torts Branch, Civil Division

                                                 s/ Justine Walters__________
                                                JUSTINE WALTERS
                                                Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146, Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Tel: (202) 307-6393

DATE: July 5, 2016




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                                                 -2-